STATE OF LOUISIANA

              COURT OF APPEAL, FIRST CIRCUIT

HENRY       MORTELLARO                                                              NO.     2022      CW   0139


VERSUS


OLD    REPUBLIC         UNION         INSURANCE
COMPANY,         PROGRESSIVE

SECURITY         INSURANCE            COMPANY,
CHRISTOPHER            CAMPEAUX,
ANYTIME       HOTSHOT,           L. L. C.    AND

ALLSTATE         PROPERTY         AND                                                     MAY    05,       2022
CASUALTY         INSURANCE            COMPANY




In    Re:         Anytime             Hotshot &     Delivery,          LLC    and    Old    Republic         Union
                  Insurance              Company,         applying       for        supervisory            writs,


                  19th        Judicial           District       Court,        Parish        of   East        Baton

                  Rouge,         No.     700655.




BEFORE:           GUIDRY,         HOLDRIDGE,            AND   CHUTZ,    JJ.


        WRIT           DENIED.               The        criteria        set         forth        in        Herlitz

Construction             Co.,         Inc.   v.    Hotel      Investors        of     New    Iberia,         Inc.,

396    So. 2d     878 (    La.         1981) (    per    curiam)   are       not    met.



                                                          JMG
                                                          WRC



        Holdridge,              J.,     concurs.




COURT       OF   APPEAL,         FIRST       CIRCUIT




       DEPUTY          CLERK     OF     COURT
                 FOR    THE     COURT